W. SHARP, J.
Castaño appeals from a summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Casta-ño argues he is entitled to a new trial because his trial attorney was ineffective for various reasons. The trial court addressed each of Castano’s arguments in a written order denying relief, with buttressing attachments, explaining why they are either factually or legally without merit. We affirm.
We caution Castaño to refrain from raising the same arguments which were made, or should have been made, on direct appeal, in the guise of an ineffective assistance of trial counsel claim. See Maharaj v. State, 684 So.2d 726 (Fla.1996); Rose v. State, 675 So.2d 567 (Fla.1996); Cherry v. State, 659 So.2d 1069 (Fla.1995); Eight v. Dugger, 574 So.2d 1066 (Fla.1990).
AFFIRMED.
SAWAYA and PLEUS, JJ., concur.